     Case 2:20-cv-00195-JAD-BNW Document 122 Filed 07/10/20 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                       ***
 4     AAA, A MINOR, BY HER NEXT                                Case No. 20-cv-00195-JAD-BNW
       FRIEND AND PARENT, AMIR
 5     ABDUL-ALIM AND HAFSA
       ELARFAOUI, and on their own behalf,
 6                                                                           ORDER
                      Plaintiffs,
 7
             v.
 8
       CLARK COUNTY SCHOOL DISTRICT,
 9     AND DR. RACHEL DAVIS,
10                    Defendants.
11

12           Before the Court is Defendant Clark County School District’s (“CCSD”) Request to
13    Reschedule the July 16, 2020 Settlement Conference. CCSD seeks a new settlement conference date
14    based upon: (1) the granting of co-defendant Dr. Rachel Davis’ Motion to Dismiss, which CCSD
15    says results in a need to “reassess its case and associated settlement options and strategies;” (2) a
16    supposed inability to prepare for the settlement conference due to COVID-19; and, (3) CCSD’s
17    current failure to receive Plaintiff’s complete due process proceeding record.
18           The Court is not inclined to push off the settlement conference for two months. COVID-19
19    will likely still be an issue in the fall, and it should not take two months to reassess settlement
20    strategy. However, the lack of access to Plaintiff’s complete due process proceeding may adversely
21    impact the parties’ ability to reach settlement.
22           Accordingly,
23           IT IS HEREBY ORDERED that the July 16, 2020 Settlement Conference date is
24    VACATED.
25           IT IS FURTHER ORDERED that each party is to call Chambers for the undersigned, at 702-
26    464-5580, no later than 5 p.m. on July 14, 2020, and state whether the party is available for a
27    settlement conference on any or all of the following dates:
28                •   August 19, 2020
                                                          1
     Case 2:20-cv-00195-JAD-BNW Document 122 Filed 07/10/20 Page 2 of 2




 1                •   August 20, 2020

 2                •   August 21, 2020

 3           IT IS FURTHER ORDERED that a minute order providing the new settlement conference

 4    date will be issued promptly thereafter.

 5           Dated this 10th day of July, 2020.

 6

 7

 8                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
